             Case 2:19-cr-00012-MCE Document 146 Filed 08/16/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0012-MCE
11
                                  Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
12                                                      IN GOVERNMENT’S NOTICE
                            v.
13
     GUILLERMO JOSE LEON RAMIREZ,
14
                                 Defendant.
15
16
17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18 Request to Seal, IT IS HEREBY ORDERED that the sentencing letter pertaining to defendant Guillermo
19 Jose Leon Ramirez, and the government’s Request to Seal shall be SEALED until further order of this
20 Court.
21          It is further ordered that access to the sealed documents shall be limited to the government and
22 counsel for the defendant.
23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25 the government’s request, sealing the sentencing letter serves a compelling interest. The Court further
26 finds that, in the absence of closure, the compelling interests identified by the government would be
27 / / /
28 / / /


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
             Case 2:19-cr-00012-MCE Document 146 Filed 08/16/21 Page 2 of 2

 1 harmed. The Court further finds that there are no additional alternatives to sealing that would adequately

 2 protect the compelling interests identified by the government.
 3          IT IS SO ORDERED.

 4 Dated: August 13, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
30    GOVERNMENT’S NOTICE
